DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Status of Prosecution
Examination of this application has been reassigned to the undersigned.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 24, 2022 has been entered.
 	The rejections over 35 USC 112 (b) are withdrawn.
	The rejection under 35 USC 102 over Minor (US 2008/0069177) is withdrawn.
	The rejection under 35 USC 103 over Minor (US 2008/0069177) in view of Minor (2008/006977 – sic) is withdrawn.
	A new rejection is made under 35 USC 103 over Minor ‘945 ((US 2006/0243945).
	A new rejection is made under 35 USC 103 over Minor (US  2008/0069177) in view of Kontomaris (WO 2014/036115).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following citations are made for the convenience of the reader.  Citations to Pre-Grant publications are made to paragraph numbers, such as [003].  Citations to other publications such as “[4:26]” are to column and line number or to page and line number, whichever is appropriate.  Two-column articles are cited as “[4:a]”, for instance, to signify p. 4, col. a.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.  
	Claims 1, 5, 7, 9-15, and 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Minor ‘945 ((US 2006/0243945).
	With respect to claims 1, 5, 7, 9-15, and 27-32, Minor ‘954 teaches a refrigerant composition [Abstract] with, among others, 2,3,3,3-tetrafluoropropene (HFC-1234yf) and propane (R-290) [0011, 0100, 0104].  In particular, see the examples for HFC-1234yf and propane in Table 9 at p. 28.  Solubilizing agents (stabilizers) such as d-limonene and pinene, which are terpenes, are taught as well [0166].  Amounts taught in those sections fall within the limitations presently claimed.  The compositions may be near-azeotropic [0103, 0104].  Further with respect to claims 13 and 14, GWP potentials below 50 and zero ozone depletion levels are taught [0117].  	
	The reference does not appear to explicitly teach the parameters of temperature range and glide.  Still, compositions with the same or similar ingredients and amounts would have been expected to have the same or similar properties.  MPEP 2112.01, II.
	Some “picking and choosing” may be required to arrive at the presently claimed composition. Nevertheless, the reference teaches overlapping ranges and the same use as a near-azeotropic refrigerant composition.  In the case where the claimed ranges overlap, lie inside, or are close, a prima facie case of obviousness exists.  MPEP 2144.05, I, II.	
	It would have been obvious for a refrigerant composition with 2,3,3,3-tetrafluoropropene (HFC-1234yf) and propane (R-290), as taught by Minor ‘945, to have a terpene solubilizing (stabilizing) agent, as further taught by Minor ‘945, because the reference is directed to near-azeotropic refrigerants.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
	Claims 1, 5, 7, 9-15, and 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Minor (US  2008/0069177) in view of Kontomaris (WO 2014/036115).
With respect to claims 1, 5, 7, 9-15, and 27-32, Minor ‘177 teaches a refrigerant composition [Abstract] with, among others, 2,3,3,3-tetrafluoropropene (HFC-1234yf) and propane (R-290) [0086,0090, 0092].  Stabilizers are taught [0111].  Amounts taught in those sections fall within the limitations presently claimed.  The compositions may be near-azeotropic [0088, 0089].  Further with respect to claims 13 and 14, GWP potentials below 50 and zero depletion levels are taught [0104].  
	Minor ‘177 does not appear to explicitly teach the particular parameters of temperature range and glide.  Still, compositions with the same or similar ingredients and amounts would have been expected to have the same or similar properties.  MPEP 2112.01, II.
	Some “picking and choosing” may be required to arrive at the presently claimed composition. Nevertheless, the Minor ‘177 teaches overlapping ranges and the same use as a near-azeotropic refrigerant composition.  In the case where the claimed ranges overlap, lie inside, or are close, a prima facie case of obviousness exists.  MPEP 2144.05, I, II.	
Minor ‘177 does not appear to teach terpene stabilizers.
Kontomaris teaches near-azeotropic [6:23, 24] refrigerant compositions [Abstract] with, among others, HFO-1234yf and propane [10:27-11:8].  Terpene stabilizers such as d-limonene and pinene are taught as well [22:12-23:14].
	It would have been obvious for a near-azeotropic refrigerant composition with 2,3,3,3-tetrafluoropropene (HFC-1234yf), propane (R-290), and stabilizers, as taught by Minor ‘177, to have terpene stabilizers such as d-limonene and pinene, as taught by Kontomaris, because both references are directed to stabilized near-azeotropic refrigerant compositions.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR, 127 S. Ct. at 1739.  Obviousness only requires a reasonable expectation of success.  Droge, 104 USPQ 2d at 1379, 1380; and O’Farrell, 853 F.2d at 904.  See also, MPEP 2143.02.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1761